Title: From Thomas Jefferson to Pierre Castaing, 14 May 1788
From: Jefferson, Thomas
To: Castaing, Pierre


          
            
              Sir
            
            Paris May 14. 1788.
          
          I am sorry it is not in my power to procure you immediate paiment of the arrearages which you observe are due to you from the United states. Mr. Adams and myself have taken measures in Holland, which if approved by the Board of Treasury we think will not fail to ensure a paiment of all the arrearages of interest due to the foreign officers, and that this may take place as soon as the Board of Treasury shall send orders in consequence of my letter to them of March. 29. These orders cannot arrive sooner than the month of July; but by that time they may arrive. So that it is my opinion the paiment may be expected in July or August with a good degree of confidence. I can say nothing stronger in a case which does not in any degree depend on my will. The moment orders for paiment arrive they shall be announced to all the officers who are creditors, and whose addresses I presume are lodged in  Mr. Grand’s office. I have the honour to be with much esteem Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        